EXHIBIT 21 WALGREEN CO. AND SUBSIDIARIES ANNUAL REPORT FOR THE YEAR ENDED AUGUST 31, 2010 As of August 31, 2010 Walgreen Co., (Registrant) had the following subsidiaries: NAME STATE OR COUNTRY OF INCORPORATION Walgreen Arizona Drug Co. (1) Arizona Home I.V. Inc. (8) California North County Home I.V., Inc. (11) California Option Care, Inc. (9) California Walgreens China Business Trust (35) China Freedom Oxygen, Inc. (8) Colorado American Occupational Health Management, Inc. (24) Delaware Collins I.V. Care, LLC (8) Delaware Dependicare Home Health, LLC (8) Delaware Duane Reade, Inc. (33) Duane Reade Holdings, Inc (33) DRI-I, Inc. (34) Duane Reade International, LLC (34) Duane Reade Realty, Inc. (34) First RX Specialty and Mail Services, LLC (31) Delaware Delaware Delaware Delaware Delaware Delaware Happy Harry’s Inc. (2) Delaware Happy Harry’s Discount Drug Stores, Inc. (2) Delaware HHDH, Inc. (2) Delaware I-Trax Health Management Solutions, Inc. (23) Delaware Laurel Mountain Medical Supply, LLC (30) Delaware Walgreens Specialty Pharmacy Holdings, Inc.(3) Delaware Walgreens Specialty Pharmacy, LLC. (3) Delaware MedNow Infusion, LLC (18) Delaware Meridian COMP of New York, Inc. (24) Delaware Mosso's Medical Supply Company, LLC (8) Delaware Option Care Enterprises, Inc. (7) Delaware Option Care Home Health, L.L.C. (8) Delaware Option Care Nevada, LLC (8) Delaware Walgreens Infusion Services, Inc. (7) Delaware Optionet, Inc. (9) Salient Medical Centers, L.L.C. (8) Delaware Delaware Take Care Employer Solutions, LLC (23) Delaware Take Care Health Systems, Inc. Delaware Take Care Health Systems, LLC (6) Delaware Ultra Care, LLC (8) Delaware Walgreens Venture Capital, LLC Delaware Walgreens Store No. 3332, LLC Delaware Walgreens Store No. 4650, LLC Delaware Walgreens Store No. 4651, LLC Delaware Walgreens Store No. 5576, LLC Delaware Walgreens Store No. 5838, LLC Delaware Waltrust Properties, Inc. (1) Delaware Whole Health Management, LLC (29) Delaware Cypress Home Medical, Inc. (8) Florida Walgreen of Hawaii, LLC Hawaii Walgreen of Maui, Inc. Hawaii Walgreens (Hong Kong) Limited Hong Kong Bond Drug Company of Illinois, LLC (1) Illinois Bowen Development Company Illinois Deerfield Funding Corporation Illinois East-West Distributing Co. Illinois Walgreens Long-Term Care Pharmacy, LLC Illinois The 1901 Group, LLC Illinois WagBeau LLC Illinois Walgreen Medical Supply, LLC (22) Illinois Walgreen Mercantile Corporation Illinois Walgreen National Corporation Illinois Walgreen Realty Resources LLC (5) Illinois Walgreens Health Initiatives, Inc. (4) Illinois Walgreens Home Care, Inc. (8) Illinois Walgreens Mail Service, Inc. Illinois Walgreens Pharmacy Services Eastern, LLC (20) Illinois Walgreens Pharmacy Services Midwest, LLC (19) Illinois Walgreens Pharmacy Services Southern, LLC (20) Illinois Walgreens Pharmacy Services Western, LLC (20) Illinois Walgreens Pharmacy Services WHS, LLC (21) Illinois Walgreens Specialty Pharmacy, LLC Illinois Walgreens Store No. 3680, LLC Illinois Walgreens Store No. 7839, LLC Illinois Walgreens.com, Inc. Illinois Salient Business Solutions, Ltd. (16) India CHDM, LLC (26) Indiana TSL, Inc. (8) Indiana Walgreens-Option Care, Inc. (8) Kentucky Walgreen Louisiana Co., Inc. Louisiana Full Road Holdings, Ltd. (15) Mauritius Healthcare Options of Minnesota, Inc. (8) Minnesota Rehab Options, Inc. (8) Missouri Walgreen Hastings Co. (1) Nebraska Home Health of Option Care, Inc.(9) Nevada Hunterdon Infusion Services, L.L.C. (14) New Jersey Trinity Home Care, LLC (10) New Jersey Corporate Health Dimensions, Inc. (24) New York Duane Reade (13) New York Option Care of New York, Inc. (9) New York Pro Fitness Health Solutions, LLC (23) New York Springville Pharmacy Infusion Therapy, Inc. (8) New York Walgreen Eastern Co., Inc. (1) New York Cape Fear Home Health Service, Inc. (8) North Carolina Carolina I.V. Services, Inc. (8) North Carolina OCNC, LLC (28) North Carolina Option Home Health, Inc. (8) Ohio University Option Care, LLC (17) Ohio Medicenter, Inc. (24) Oklahoma Option Care at Legacy, LLC (17) Oregon I.V. Associates, Inc. (8) Pennsylvania Option Care Enterprises, Inc. (8) Pennsylvania Walgreen of Puerto Rico, Inc. Puerto Rico Walgreen of San Patricio, Inc. Puerto Rico Walgreens (Singapore) PTE, Ltd. (32) Singapore Walgreens Infusion and Respiratory Services, LLC (17) Tennessee Corinthian Care Group, LLC (8) Texas Healthworks Medgroup of San Antonio, Inc. (27) Texas Green Hills Insurance Company, A Risk Retention Group (25) Vermont Maximum Health Care Concepts, Inc. (8) Washington Option Care Home Health, L.L.C. (12) Washington Option Home Health – Private Duty, Inc. (8) Washington Option Home Health Care Services, Inc (8) Washington S & G Health Care Management Services, Inc. (8) Washington Spokane Health Care Associates, Inc. (8) Washington Walgreen Oshkosh, Inc. Wisconsin Walgreens Hastings Co. is a direct parent of Walgreen Arizona Drug Co.Walgreen Arizona Drug Co. is a direct parent of Walgreen Eastern Co.Walgreen Eastern Co is a direct parent of Bond Drug Company of Illinois, LLC.Bond Drug Company of Illinois, LLC is a direct parent of Waltrust Properties, Inc.Waltrust Properties, Inc. is a real estate investment trust.A minority interest in Waltrust Properties, Inc. is held by outside preferred shareholders. Happy Harry’s Discount Drug Stores, Inc. (a Delaware Corporation) is a direct parent of Happy Harry’s Inc.Happy Harry’s Inc. is a direct parent of HHDH Corp. (a Delaware Corporation). Walgreens Specialty Pharmacy Holdings, Inc. (a Delaware Corporation) is a direct parent of Walgreens Specialty Pharmacy, LLC (a Delaware LLC). Walgreen Health Initiatives, Inc. is a direct parent of a New York inactive subsidiary and Walgreen Pharmacy Services WHS, LLC (an Illinois LLC). Walgreen Realty Resources LLC is a direct parent of Walgreen Market Strategies LLC (an Illinois LLC). Take Care Health Systems, LLC (a Delaware LLC) is a direct Subsidiary of Take Care Health Systems, Inc. (a Delaware Corporation). Walgreens Infusion Services, Inc. (a Delaware Corporation) is a direct parent of Option Care Enterprises, Inc. (a Delaware Corporation).Option Care Enterprises, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote #8).Walgreens Infusion Services, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote # 9). Subsidiary of Option Care Enterprises, Inc. (a Delaware Corporation). Subsidiary of Walgreens Infusion Services, Inc. (a Delaware Corporation). Trinity Home Care, LLC (a Delaware LLC ) is a direct subsidiary of Option Care of New York, Inc. (a New York Corporation). 13% of North County Home I.V., Incis owned by Option Care Enterprises, Inc. (a Delaware Corporation) and 87% by Rehab Options, Inc. 50% owned by Option Care Enterprises, Inc. (a Delaware Corporation) and 50% owned by Option Care, Inc. (a California Corporation). Duane Reade (A New York General Partnership) is 99% owned by Duane Reade, Inc. (a Delaware Corporation) and 1% owned by DRI-I, Inc. (a Delaware Corporation). 50% owned by Option Care Enterprises, Inc.(a Pennsylvania Corporation). Foreign subsidiary of Walgreens Infusion Services, Inc.(a Delaware Corporation). 30% owned by Full Road Holdings, Ltd. (a Mauritius Entity). 50% owned by Option Care Enterprises, Inc. (a Delaware Corporation). 51% owned by Option Care Enterprises, Inc. (a Delaware Corporation). 97% owned by Bond Drug Company of Illinois, LLC; 2% owned by Walgreens Louisiana Co., Inc.; 1% owned by Happy Harry’s, Inc. Subsidiary of Walgreens Pharmacy Services Midwest, LLC (an Illinois LLC). Subsidiary of Walgreens Health Initiatives, Inc.(an Illinois Corporation). Subsidiary of Walgreens Mail Services, Inc.(an Illinois Corporation). Subsidiary of Take Care Health Systems, Inc. (a Delaware Corporation). Subsidiary of Take Care Employer Solutions, LLC. (a Delaware LLC). 99.96% owned by Take Care Employer Solutions, LLC. (a Delaware LLC) and .01% is owned by Take Care Health Systems, Inc. (a Delaware Corporation). 99% owned by Medicenter, Inc. (an Oklahoma Corporation); 1% owned by Corporate Health Dimensions, Inc. (a New York Corporation). Corporate Health Dimensions, Inc. (a New York Corporation) is a direct parent of Healthworks Medgroup of San Antonio, Inc. (a Texas Corporation). 50% owned by Cape Fear Home Health Service, Inc. (a North CarolinaCorporation) and 50% owned by Carolina I.V. Services, Inc. (a North Carolina Corporation). Whole Health Management LLC (a Delaware LLC) is a direct subsidiary of Take Care Health Systems, Inc. (a Delaware Corporation). Subsidiary of Mosso’s Medical Supply Company, LLC (a Delaware LLC) 25% owned by Walgreen Co. Walgreens (Singapore) PTE, Ltd. (a Singapore Entity) is a wholly owned by Walgreens China Business Trust (a China Entity). Duane Reade Holdings, Inc. (a Delaware Corporation) is a direct parent of Duane Reade, Inc. (a Delaware Corporation).Duane Reade, Inc. (a Delaware Corporation) is a direct parent of various subsidiaries (see footnote 34). Subsidiary of Duane Reade, Inc. (a Delaware Corporation). Walgreens China Business Trust (a China Entity) is 10% owned by Walgreen Mercantile Corporation (an Illinois Corporation) and 90% owned by East-West Distributing Co. (an Illinois Corporation). The registrant also wholly owns inactive subsidiaries which are not included in the above list.All wholly owned subsidiaries are included in the consolidated financial statements.
